Citation Nr: 0726352	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to additional vocational rehabilitation training 
to a higher level than is usually required for employment in 
the appellant's occupational field under Chapter 31, Title 
38, United States Code.

(The veteran's claims for increased initial ratings for 
lumbosacral strain with disc bulge at L5-S1, amputation of 
the left ring finger, and residuals of an umbilical hernia 
are the subject of a separate Board of Veterans' Appeals 
decision issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana that the veteran had been trained to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective.  In April 2004 the 
veteran had a video conference hearing before the undersigned 
Veterans Law Judge.  This case was most recently before the 
Board in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, this issue was most recently before the Board in 
November 2004 and was remanded for additional development.  
While it appears that the additional development required by 
the November 2004 Board remand has been undertaken, there 
does not appear to be any supplemental statement of the case 
issued as directed by the November 2004 Board remand.  In 
this regard, the Board notes that the veteran's vocational 
rehabilitation folder has not been associated with the claims 
folders.



In light of these circumstances, the case is REMANDED for the 
following action:

Associate the veteran's vocational 
rehabilitation folder with his claims 
folders, and ascertain whether the issue 
on appeal has been readjudicated with 
consideration of all additional evidence 
received subsequent to the most recent 
supplemental statement of the case, and 
the November 2004 Board remand.  If not, 
the AOJ should readjudicate the veteran's 
claim of entitlement to additional 
vocational rehabilitation training to a 
higher level than is usually required for 
employment in the appellant's 
occupational field under Chapter 31, 
Title 38, United States Code.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AOJ 
should issue a supplemental statement of 
the case.  Thereafter, the case, 
including the veteran's vocational 
rehabilitation folder, should be returned 
to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





